DETAILED ACTION
Status of Application: Claims 1-3, 5-13, and 15-64 are present for examination at this time.  
Claims 1-3, 5-13, and 15-64 are allowed.
The claims have been amended to embrace previously identified allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Eric Briggs on 1/6/2022.

The application has been amended as follows: 
IN THE CLAIMS
CLAIM 1 (Amended). A Citizens Broadband Radio Service (CBRS) communication system, comprising: at least one baseband controller communicatively coupled to a spectrum access system (SAS) that allocates radio frequency (RF) channels in the CBRS communication system, wherein the at least one baseband controller is communicatively coupled to at least one radio point (RP) using a ,  wherein each CBSD in a respective RP is assigned a respective set of Layer-1 resources for an air interface used in the CBRS communication system.

CLAIM 11 (Amended). A Citizens Broadband Radio Service (CBRS) communication system, comprising at least one cloud radio access network (C-RAN), each C-RAN comprising: at least one baseband controller communicatively coupled to a spectrum access system (SAS) that allocates radio frequency (RF) channels in the CBRS communication system, wherein the at least one baseband controller is communicatively coupled to at least one radio point (RP) using a switched ETHERNET network; the at least one RP, each implementing at least one Citizens Broadband Radio Service device (CBSD) communicatively coupled to the SAS and configured to provide wireless service to user equipment (UEs) using one or more of the RF channels allocated by the SAS,  wherein each CBSD in a respective RP is assigned a respective set of Layer-1 resources for an air interface used in the CBRS communication system

Claims 4 and 14 are cancelled.
                                                       Allowable Subject Matter
Claims 1-3, 5-13, and 15-64 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 11, 21, 33, 45, and 54): 
             The closest prior art of record “Methods And Apparatus For Device Registration In A Quasi-Licensed Wireless System” by Hmimy et al., US20210127346A1 (“Hmimy”),  “Methods And Apparatus For Transmission Power Management Of Citizens Broadband Radio Service Devices” (Also Syed and Sevindik, “Syed2”) US2020187133A1, while disclosing a system using a Spectrum Access System (aka SAS) an system that mitigates interference by arbitrating between licensed and unlicensed spectrum use, to allocate RF channels over bands including Citizens Band Radio, wherein the channels are allocated/arbitrated by the SAS (Hmimy, and Syed) as well as implementing these techniques in cellular edge nodes (Syed2 at ¶¶5,6, 44, and 154) the prior art fails to anticipate that type of system in combination with assigning specific Layer-1 resources.  Layer-1 is a specific term of art understood by one of ordinary skill in the art of telecommunications.  While Layer-1 itself is known, modifying an SAS system to work specifically in the Citizens Band Radio portion of the spectrum to factor in the Layer-1 usage was not found to be non-obvious (i.e., there was no teaching, suggestion, motivation, or KSR style reason, to make such a modification). In the absence of such a reason, all that remains is impermissible hindsight.  
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations. In light of the foregoing considerations the claims are deemed to be in condition for allowance 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642